                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


BLACK VOTERS MATTER FUND,
TRANSFORMATIVE JUSTICE
COALITION, THE RAINBOW PUSH                     CIVIL ACTION FILE NO.
COALITION, and SOUTHWEST
VOTER EDUCATION PROJECT,                        1:20-CV-04869-SCJ


     Plaintiffs,

v.

BRAD RAFFENSPERGER, in his official
capacity as Secretary of State of Georgia,

     Defendant.


REPUBLICAN NATIONAL
COMMITTEE and GEORGIA
REPUBLICAN PARTY,


     Intervenor-Defendants.


                                   ORDER

        This matter is before the Court on Plaintiffs’ Motion for Preliminary

Injunction (Doc. No. [6]). Defendant Secretary of State (“Defendant” or the

“Secretary”) opposes the Motion (Doc. No. [31]), as do Intervenor-Defendants
(Doc. No. [39]). The Court held an evidentiary hearing via videoconference on

December 10, 2020. Doc. No. [51]. Following the hearing, the parties submitted

supplemental briefing, which this Court has reviewed. Doc. Nos. [52]; [54]. The

Court now rules as follows. 1

    I.      BACKGROUND

         The four named Plaintiffs in this civil action are: Black Voters Matter Fund

(“BVMF”), Transformative Justice Coalition (“TJC”), Rainbow Push Coalition

(“RPC”), and Southwest Voter Education Project (“SVEP”). Doc. No. [27]. BVMF

is a non-partisan civic organization with a goal of increasing power in

communities of color and maintaining core programs related to voting rights and

access. Id. ¶ 1. TJC is a non-partisan 501(c)(3) organization that seeks to be a

catalyst for transformative institutional changes to bring about justice and

equality in the United States. Id. ¶ 2. TJC is involved in promoting voting rights

through its “Democracy and Voting Rights Project.” Id. RPC is a multi-racial,

multi-issue, progressive, international membership organization that fights for




1 While Defendant has filed a Motion to Dismiss Complaint (Doc. No. [28]) and a
Motion to Dismiss Amended Complaint (Doc. No. [35]), the Court makes no definitive
ruling on said motions herein. The Court will allow the briefing process to run as to the
operative pending complaint and motion.
                                         2
social change. Id. ¶ 3. The RPC has a programmatic arm and an initiative related

to voter registration. Id. SVEP “is an organization with a long history in assisting

voters in education and registration.” Id. ¶ 4.

      Plaintiffs collectively filed this civil action on December 2, 2020 (Doc.

No. [1]) and amended their complaint on December 8, 2020 (Doc. No. [27]). They

bring statutory and constitutional claims, alleging Defendant unlawfully

cancelled thousands of voters from Georgia’s voter rolls. Doc. No. [27], pp. 1–5.

More specifically, in Count I of their Amended Complaint, Plaintiffs allege that

Defendant violated the National Voting Rights Act (“NVRA”) by failing to use a

United States Postal Service (“USPS”) licensee to evaluate notice of change of

address lists and removing registered voters from Georgia’ voter rolls when they

had not moved. Id. at 31. In Count II of their Amended Complaint, Plaintiffs

allege that Defendant violated the NVRA’s requirement to have accurate and

current voter lists. Id. at 32. In Count III of their Amended Complaint, Plaintiffs

allege that the State of Georgia’s implementation of a “Use it or Lose It” process

to remove voters from the voting rolls (as a proxy that a registrant has changed

addresses) violates the Fourteenth Amendment to the United States Constitution.

Id. at 33. The essence of Plaintiffs’ factual claims arise from the investigation of


                                       3
the Palast Investigative Fund and expert analysis, which concluded that a total

of “199,908 Georgians [in 2019] had their [voter] registrations cancelled for

allegedly moving, when, according to experts in the field, in all likelihood[,] they

had not.” Id. ¶¶ 18, 48, 50.

         On December 3, 2020, Plaintiffs filed their Motion for Preliminary

Injunction. Doc. No. [6]. Plaintiffs seek emergency injunctive relief and have

asked this Court to order Defendant to place approximately 200,000 individuals

(whose registrations were cancelled in 2019) back onto the voter rolls before the

January 5, 2021 Senate runoff election. See Doc. No. [6], pp. 1, 3.

         Defendant opposes Plaintiffs’ Motion. Doc. No. [31]. Defendant argues that

Plaintiffs lack organizational standing because they have failed to show that they

diverted resources from their mission in response to Defendant’s actions. Id.

at 10.   2   Defendant also asserts that Plaintiffs have failed to establish the

requirements for a preliminary injunction. Id. at 10–22.




2 Defendant incorporates by reference the analysis for this and several other arguments
from his Motion to Dismiss (Doc. No. [28]), which was revised (Doc. No. [35]) in
response to Plaintiffs’ First Amended Complaint (Doc. No. [27]).
                                        4
         Intervenor-Defendants also oppose Plaintiffs’ Motion. Doc. No. [39]. They

join Defendant’s arguments (id. at 2) and emphasize two main points. First, they

argue that the equities weigh against granting Plaintiffs’ requested relief because

they delayed too long in bringing this claim. Id. at 2–3. Second, they adopt

Defendant’s arguments in contending that Plaintiffs are unlikely to succeed on

their statutory and constitutional claims. Id. at 4.

         After full briefing and evidentiary hearing, this matter is now ripe for

ruling.

   II.        LEGAL STANDARD

         A.    Organizational Standing

         To bring a lawsuit in federal court, a plaintiff must have standing. Trichell

v. Midland Credit Mgmt., Inc., 964 F.3d 990, 996 (11th Cir. 2020). To have

standing, the plaintiff must show that it has suffered an injury in fact that has a

causal connection to the defendant’s conduct, and which the court likely can

redress with a favorable decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561

(1992); Trichell, 964 F.3d at 996 (stating that the party invoking a federal court’s

jurisdiction has the burden to establish standing). An organization may have

standing under a “diversion-of-resources” theory when it must divert resources


                                         5
to counteract a defendant’s unlawful acts, thereby impairing the organization’s

ability to engage in its typical projects. Havens Realty Corp. v. Coleman, 455 U.S.

363, 379 (1982); Common Cause Ind. v. Lawson, 937 F.3d 944, 952–53 (7th Cir.

2019) (listing cases finding organizational standing for voter-advocacy groups

that were forced to divert resources to counteract unlawful election activity). 3

      Under Eleventh Circuit law, a litigant can establish organizational

standing to challenge election laws by showing it has or will have to divert time,

personnel, or other resources from its usual projects to assist voters whose ability

to vote is affected by State action. See Arcia v. Fla. Sec’y of State, 772 F.3d 1335,

1341 (11th Cir. 2014); Fla. State Conf. of NAACP v. Browning, 522 F.3d 1153,

1165–66 (11th Cir. 2008) (finding organizational standing when a plaintiff

diverted resources from election-day education and monitoring to educating

volunteers and voters on compliance with a new election law). Even when an

organization diverts its resources to achieve its typical goal in simply a different




3 Even if an organization arguably diverts its resources voluntarily, a court will find
organizational standing if the “drain on [the] organization’s resources arises from the
organization’s need to counteract the defendants’ assertedly illegal practices [because]
that drain is simply another manifestation of the injury to the organization’s
noneconomic goals.” Fla. State Conf. of NAACP v. Browning, 522 F.3d 1153, 1166 (11th
Cir. 2008) (internal quotations and citation omitted).
                                         6
or amplified manner, the organization may still gain standing. See Browning, 522

F.3d at 1166 (finding organizational standing when a plaintiff anticipated that it

would “expend many more hours than it otherwise would have” on specific

election-related activity).

      B.     Preliminary Injunction

      The Court considers four factors when deciding whether to issue a

preliminary injunction pursuant to Federal Rule of Civil Procedure 65: (1)

whether there is a substantial likelihood of success on the merits; (2) whether the

preliminary injunction is necessary to prevent irreparable injury; (3) whether the

threatened injury outweighs the harm that the preliminary injunction would

cause to the non-movant; and (4) whether the preliminary injunction would be

adverse to the public interest. Parker v. State Bd. of Pardons & Paroles, 275 F.3d

1032, 1034–35 (11th Cir. 2001). Injunctive relief is an extraordinary and drastic

remedy and should not be granted unless the movant clearly establishes the

burden of persuasion as to each of these four factors. Siegel v. LePore, 234 F.3d

1163, 1176 (11th Cir. 2000).

      In addition, “[a]t the preliminary injunction stage, a district court may rely

on affidavits and hearsay materials which would not be admissible evidence for


                                       7
a permanent injunction, if the evidence is ‘appropriate given the character and

objectives of the injunctive proceeding.’” Levi Strauss & Co. v. Sunrise Int’l

Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995). The decision to grant preliminary

injunctive relief is within the broad discretion of the district court. Majd–Pour v.

Georgiana Cmty. Hosp., Inc., 724 F.2d 901, 902 (11th Cir. 1984).

   III.    ANALYSIS

      A.     Plaintiffs Have Organizational Standing

      Before addressing the merits of Plaintiffs’ Motion for Preliminary

Injunction, the Court must address whether Plaintiffs have Article III standing.

Caron Found. of Fla., Inc. v. City of Delray Beach, 879 F. Supp. 2d 1353, 1363 (S.D.

Fla. 2012). Plaintiffs assert that they have established organizational standing

under a diversion-of-resources theory. Doc. No. [6-1], pp. 8–14. Each Plaintiff is

an organization involved in civic engagement and that undertakes work in

voting rights and voter education. See Doc. No. [27], ¶¶ 1–4

      BVMF and its founder assert that it has diverted resources from its typical

election-related programs, such as voter education and registration, to counteract

the Secretary’s alleged NVRA violations by spending thousands of dollars to

send postcards to individuals erroneously cancelled from Georgia voter rolls. Id.


                                       8
¶ 1; Doc. No. [44], ¶¶ 10–11. 4 TJC and its President assert that it diverted

resources from its voting rights campaigns “to try to find those wrongfully

removed from the voter rolls to try to get them re-registered.” Doc. Nos. [27], ¶ 1;

Doc. No. [43], ¶ 11. RPC and its Southeast Regional Director assert that RPC has

expended resources in registering people to vote, that the Secretary’s actions

have caused RPC injury “by effectively nullifying decades of work in voter

engagement and mobilization,” and that RPC has had to divert resources from

its usual projects to “ensur[e] registrants can remain on the voter rolls.” Doc. Nos.

[27], ¶ 3; [47], ¶ 14. And SVEP asserts that it has diverted resources from its

planned projects to mobilize voters for the January 2021 runoff to restore voters

who were erroneously cancelled from voter rolls. Doc. No. [27], ¶ 4. SVEP and its

President explain that it has diverted resources by assigning a phone-banking

team of twenty-five people to contact cancelled voters. Id.; Doc. No. [45], ¶¶ 10–



4  Specifically, BVMF states that it diverted resources from its other core programs in
order to have its 501(c)(3) entity, BVM Capacity Building Fund, send the postcards. Doc.
No. [27], ¶ 1. Of course, if BVM Capacity Building Fund—an entity apparently under
the BVMF organizational umbrella but which is not a party to this lawsuit—were the
only entity to divert resources, then BVMF would not have diverted resources and thus
likely would not have standing. But BVMF and its representatives have clearly asserted
on the record that it diverted its financial resources “to have” BVM Capacity Building
Fund send the postcards, and that it diverted non-monetary resources such as personnel
and time to address the Secretary’s actions.
                                         9
14. Plaintiffs collectively assert that these diversions of resources suffice to

establish standing in this case. Doc. No. [6-1], p. 14.

       Defendant contends that Plaintiffs have failed to establish organizational

standing. Doc. Nos. [35-1], pp. 3–13; [31], p. 1. 5 The Secretary argues that

Plaintiffs have not adequately alleged concrete facts identifying exactly how or

where the diversions occurred. See Doc. No. [35-1], pp. 5, 8. He also argues that

because Plaintiffs’ missions and projects already include voter registration and

election-related activity, they cannot have diverted resources when they are

pursuing their “already-existing goals and projects” and their new activities are

simply “a continuation of [their] core mission.” Id. at 5–8. Finally, the Secretary

argues that related-but-separate organizations—and not Plaintiffs—actually

incurred the alleged costs or diverted resources (see id. at 5–7) and that Plaintiffs

fail to offer evidence in support of their alleged injuries (id. at 9). 6

       Defendant’s arguments are unavailing. Plaintiffs have provided enough

information to show the Court that they have diverted resources in response to



5 Intervenor-Defendants did not separately argue standing but have adopted the
Secretary’s opposition. See Doc. No. [39], p. 2.
6 Plaintiffs subsequently filed declarations of witnesses to establish evidence to support
their diversion-of-resources argument. See Doc. Nos. [43]; [44]; [45]; [47].
                                          10
the Secretary’s actions. They identify projects they usually undertake—such as

voter outreach, education, and mobilization—and allege that they have diverted

resources to counteract Defendant’s actions. 7 Further, the Court does not agree

with Defendant’s argument that Plaintiffs have not actually diverted resources

since their alleged responses to Defendant’s conduct were a continuation of their

core missions. While Plaintiff indeed continued to pursue their core missions,

they had to divert resources to pursue those missions in new ways. And this need

for a new strategy was both unanticipated by Plaintiffs and in direct response to

the Secretary’s actions. The diversion-of-resources theory does not require a

plaintiff to pursue an entirely new mission in order to gain standing; it simply

requires the plaintiff to have diverted its resources to counteract the defendant’s

act, and that can include redirecting resources from one means of accomplishing




7  Some Plaintiffs have described the diversion more specifically than others. BVMF, for
example, specified how much money it had to spend designing and mailing postcards
it otherwise would not have mailed. And SVEP detailed how it diverted twenty-five
people from working on typical election projects to calling people directly affected by
the Secretary’s actions. TJC and RPC, on the other hand, describe their typical election-
related projects and assert more generally that they have diverted resources from those
projects to contact or reregister voters. Through these allegations, supported by
declarations and hearing testimony, the Court finds Plaintiffs have provided enough
information to establish a diversion of resources.
                                         11
a pre-existing goal to a different means of accomplishing that goal. 8 The Court

thus finds that Plaintiffs have established organizational standing under a

diversion-of-resources theory.

       B.     Plaintiffs Have Not Demonstrated a Likelihood of Success on the
              Merits of their NVRA Claims or Constitutional Claims

              1.     NVRA Claims

       Plaintiffs assert claims under the NVRA, 52 U.S.C. § 20501, et seq. As

discussed below, the Court finds that Plaintiffs (1) have failed to satisfy the

NVRA’s pre-suit notice requirement and (2) otherwise have not demonstrated a

likelihood of success on the merits of their NVRA claims.

                     a.     Plaintiffs Lack Statutory Standing Under the NVRA

       The NVRA contains a civil enforcement provision that allows for a private

right of action. 52 U.S.C. § 20510(b). Under that provision, “[a] person who is

aggrieved by a violation of [the NVRA] may provide written notice of the




8 To illustrate this point further, Defendant’s theory would preclude an organization
from establishing diversion-of-resources standing when trying to counteract actions
that affect its express mission. That would effectively prevent organizations with
arguably the greatest interest in a subject matter from being able to gain organizational
standing to litigate issues affecting that subject matter. Clearly, organizational standing
does not exist only to block parties with an express mission in an area from being able
to litigate matters affecting that area. Defendant’s theory is without merit.
                                          12
violation to the chief election official of the State involved.” Id. § 20510(b)(1) 9; see

also Pub. Interest Legal Found. v. Boockvar, 370 F. Supp. 3d 449, 457–58 (M.D. Pa.

2019) (declining to find that a chief election officer’s alleged constructive notice

of a violation satisfied the NVRA’s notice requirement). The provision further

provides that “[i]f the violation is not corrected within 90 days after receipt of

[such] notice . . . the aggrieved person may bring a civil action in an appropriate

district court for declaratory or injunctive relief with respect to the violation.”10

Id. § 20510(b)(2) (emphasis added); see also Bellitto v. Snipes, 221 F. Supp. 3d

1354, 1362–63 (S.D. Fla. 2016) (finding that an individual plaintiff lacked standing

to sue under the NVRA when she failed personally to provide pre-suit notice,

even when an organization of which she was a member provided pre-suit notice).

       The notice provision is meant to give those violating the NVRA the chance

“to attempt compliance with its mandates before facing litigation.” Ga. State Conf.




9 Although this provision uses permissive language, courts have read the pre-suit notice
requirement to be mandatory. See Scott v. Schedler, 771 F.3d 831, 835 (5th Cir. 2014).
10 This provision also creates a 20-day pre-suit notice period if the defendant’s alleged
violation occurs within 120 days of a federal election. 52 U.S.C. § 20510(b)(1). And it
waives the notice period if the alleged violation occurs within 30 days of an election. Id.
While a federal runoff election will occur within 34 days of the filing of the lawsuit, these
provisions are inapplicable because the alleged violations occurred more than 120 days
before the election will take place.
                                           13
of NAACP v. Kemp, 841 F. Supp. 2d 1320, 1335 (N.D. Ga. 2012). Courts have

found a notice adequate under this provision if it “(1) sets forth the reasons that

a defendant purportedly failed to comply with the NVRA, and (2) clearly

communicates that a person is asserting a violation of the NVRA and intends to

commence litigation if the violation is not timely addressed.” Boockvar, 370 F.

Supp. 3d at 457.

      Some courts have declined to enforce the notice requirement under a

“futility” theory when the violating party clearly does not intend to comply with

the NVRA absent litigation. See Ass’n of Cmty. Orgs. for Reform Now v. Miller,

129 F.3d 833, 838 (6th Cir. 1997). But if it is not clear that the allegedly violating

party would refuse to comply with the NVRA absent litigation, courts will

enforce the notice requirement. See Kemp, 841 F. Supp. at 1335 (declining to

waive the notice requirement as to one plaintiff when the defendant had not

received notice as to that plaintiff’s specific injury).

      Defendant argues that Plaintiffs lack statutory standing to bring their

NVRA claims because they failed to provide pre-suit notice to Defendant as

required under the NVRA’s civil enforcement provision. Doc. No. [35-1], pp. 9–




                                         14
13. 11 According to the Secretary, the two alleged “notice” events do not satisfy

the NVRA’s pre-suit notice requirements. Id. at 10–11. First, Defendant argues,

the September 1, 2020 report by the ACLU of Georgia covering the cancellation

of voters from Georgia voter rolls (the “ACLU Report”) cannot qualify as notice

by Plaintiffs because it was not directed 12 to the Secretary and was not authored

by Plaintiffs. Id. at 11. Second, Defendant argues, while the September 22, 2020

letter sent to the Secretary did discuss voter roll issues, it cannot serve as the

NVRA notice in this lawsuit due to two fatal flaws: (1) it was sent 71 days before

the lawsuit was filed, so it does not meet the NVRA’s 90-day requirement; and

(2) the letter was not sent by or on behalf of Plaintiffs, and thus Plaintiffs are not

the “aggrieved person[s]” as contemplated in the NVRA. Id. at 11–13.

       Plaintiffs respond through their supplemental brief that the 90-day notice

provision does not apply here because Plaintiffs brought their NVRA claims

under 42 U.S.C. § 1983, which is not subject to the notice provision. Doc. No. [52],




11Intervenor-Defendants did not present arguments on this point and instead adopt
Defendant’s arguments. See Doc. No. [39], p. 2.
12 The Court uses “direct” strictly to mean the report was not addressed to the Secretary
in the same way a formal notice letter—such as the later notice letters others sent to the
Secretary—would be.
                                          15
pp. 2–4. 13 They also argue that Defendant was aware of the ACLU Report—as

well as the publicly available list of cancelled voters—and thus had more than 90

days’ notice of the issues underlying the lawsuit. Id. at 5–10. They further argue

that formal 90-day notice would have been futile because the Secretary displayed

his intention not to take corrective action when he (1) did not restore cancelled

voters to the rolls after the ACLU Report was published and (2) did not respond

to a letter from the author of that report seeking to meet with the Secretary to

correct the alleged voter roll issues. See id. at 11–15. Finally, Plaintiffs argue they

are “aggrieved parties” under the NVRA because they diverted resources in

response to Defendant’s actions. See id. at 15.

      Defendant responds that superseding Supreme Court precedent does not

permit expansive application of § 1983 as a means of bringing a statutory claim




13 Plaintiffs requested during the December 10, 2020 hearing (Doc. No. [51]) to submit
a response brief on the NVRA notice issue, which the Court in its discretion allowed.
Plaintiffs filed their brief shortly after the hearing (Doc. No. [49]) but later filed a
“corrected” brief that included testimony from the hearing (Doc. No. [52]). Because this
“corrected” brief contained such testimony, the Court again exercised its discretion to
allow Defendant and Defendant-Intervenors a chance to respond. Doc. No. [53].
Defendant responded. Doc. No. [54]. Plaintiffs then moved for leave to reply (Doc. No.
[55]), which the Court denied (Doc. No. [56]). Thus, as to these filings, the Court
considers only Plaintiffs’ “corrected” brief (Doc. No. [52]) and Defendant’s response
(Doc. No. [54]).
                                         16
when the underlying statute has its own, narrower remedial scheme. See Doc.

No. [54], pp. 3–6. In this case, Defendant argues, the NVRA provides a specific

statutory procedure for pursuing the narrow private right of action it grants, and

the Court should not ignore its explicit 90-day notice provision simply because

Plaintiffs bootstrapped a § 1983 workaround to their NVRA claim. See id. at 5–6.

Defendant also reiterates that the ACLU Report does not constitute notice by an

aggrieved party under the NVRA because it contained only a third party’s

generalized allegations. Id. at 6–8. Finally, Defendant argues that Plaintiffs failed

to show that bringing notice would have been futile. Id. at 8–9.

      After carefully considering the Parties’ arguments, the Court finds that

Plaintiffs failed to satisfy the NVRA’s pre-suit notice requirement. That provision

specifically requires an aggrieved party to give sufficiently detailed notice to a

chief election officer of an NVRA violation. The aggrieved party who gives that

notice may then file suit after 90 days if the chief election officer has not corrected

the violation. Plaintiffs did not comply with these requirements.

      First, the ACLU Report that Plaintiffs cite as giving constructive notice is

inadequate for purposes of the pre-suit notice provision. That provision is in

place to give parties an opportunity to identify and correct an alleged NVRA


                                        17
violation before resorting to litigation. In order to fulfill the purpose of this

provision, the aggrieved party that eventually files suit must be the party that

provides the notice, and that notice must (1) give the chief election officer an

opportunity to correct the issue and (2) signal the potential for litigation. While

the ACLU Report may have shed light on the alleged NVRA issues underlying

this lawsuit, such a report does not qualify as notice under the NVRA. It is not

written notice sent “to the chief election officer” that would reasonably put the

Secretary on notice that an NVRA lawsuit was looming. 14 Further, even if the

ACLU Report could qualify as notice, no Plaintiff authored the report. 15 Because

the notice provision grants the right to sue only to “the” aggrieved party that sent

the notice, Plaintiffs do not qualify as the aggrieved party with the right to sue. 16



14As indicated in Pub. Interest Legal Found. v. Boockvar, 370 F. Supp. 3d 449, 457–58
(M.D. Pa. 2019), such constructive notice typically does not suffice under the NVRA.
15 Indeed, Plaintiffs do not even allege to be members of or have a formal affiliation
with the ACLU of Georgia. That makes Plaintiffs even farther removed from the
noticing party than the individual in Bellitto v. Snipes, 221 F. Supp. 3d 1354 (S.D. Fla.
2016), who was found not to have satisfied the notice provision despite being a member
of an aggrieved party that had sent notice to the chief election officer in that case.
16 Plaintiffs argue that they are aggrieved parties under the NVRA because they have
standing under a diversion-of-resources theory. See Doc. No. [52], p. 15. While that may
be true, it does not necessarily mean they satisfied the pre-suit notice requirement. That
provision does not allow just any aggrieved party to sue after the chief election officer
is put on notice; it allows only “the aggrieved [party]” that sent the notice to sue. Even

                                          18
      Relatedly, the September 22, 2020 letter was (1) not sent by a Plaintiff and

(2) was sent to the Secretary only 71 days before the lawsuit was filed. That letter

thus does not support statutory standing for Plaintiffs under the NVRA. And

while Defendant eventually did receive a letter that references one Plaintiff and

arguably put the Secretary on formal notice of the alleged NVRA violation (see

Doc. No. [8-2], pp. 3–4), that letter was sent October 19, 2020, only 44 days before

Plaintiffs sued Defendant. Plaintiffs thus did not wait 90 days to sue as required

under the NVRA.

      Plaintiffs have also failed to demonstrate that providing notice would have

been futile. The NVRA contains a notice provision to ensure that the chief election

officer is directly informed of a violation and is incentivized by the threat of

litigation to correct the violation. Defendant may not have responded to the

ACLU Report, but he had no reason under the NVRA to do so because the report

was not directly addressed to him and did not clearly forewarn him of litigation

if he did not timely correct the violation. Any similar responses by the Secretary

or his representatives to non-notice accusations that his office had violated the




if it could be said that the ACLU Report qualified as pre-suit notice—which the Court
finds not to be the case—Plaintiffs are not the aggrieved parties that sent it.
                                       19
NVRA similarly do not convince the Court that providing formal notice would

have been futile. That is because such informal notices similarly would not have

forced the Secretary to face either correcting the alleged violation or litigating

over it. 17 And to the extent a Plaintiff or its counsel sent notices to which the

Secretary did not respond, Plaintiffs did not wait the requisite 90 days to sue. The

Court will not find futility when Plaintiffs sue after only a portion of the notice

provision period has passed—to find futility in such a circumstance would

paradoxically acknowledge the need to send notice while also arbitrarily

shortening the notice time period. The Court will not adopt this approach.

       Finally, the Court agrees with Defendant as to the § 1983 issue. While

Plaintiffs cite cases supporting their proposition that § 1983 supports an NVRA

claim that is not bound to the 90-day pre-suit notice requirement, the Supreme

Court’s decision in City of Rancho Palos Verdes v. Abrams, 544 U.S. 113 (2005)




17 The Court understands that Defendant’s apparent apathy towards the ACLU Report
and third-party letters was not an encouraging sign for Plaintiffs. But that does not
necessarily mean that providing pre-suit notice was futile. The report and letters did not
present the Secretary with the proposition of either correcting the alleged violations or
facing litigation, which is the pre-suit notice provision’s carrot and stick. Further, the
Secretary did not make the type of unequivocal statements that would convince this
Court that he clearly would not correct the violations even when faced with the
possibility of litigation.
                                          20
supersedes those cases. Under that decision and caselaw stemming from it,

§ 1983 does not necessarily provide an avenue to vindicate rights under a federal

statute if that statute has an express and specific remedial scheme. See id. at 119–

21; Isabel v. Reagan, 394 F. Supp. 3d 966, 975–78 (D. Ariz. 2019). Because the

NVRA expressly creates a right of action for its violation and provides a specific

procedure to enforce that right, the Court finds that a party cannot use § 1983 to

enforce the rights provided under the NVRA. See Isabel, 394 F. Supp. 3d at 977–

78. Similarly, the Court finds that a party cannot invoke § 1983 to bypass the

NVRA’s procedural requirements. Thus, the Court finds that Plaintiffs cannot

rely on § 1983 to avoid the NVRA’s notice provision.

      For the foregoing reasons, the Court finds that Plaintiffs failed to satisfy

the NVRA’s pre-suit notice requirement and thus at this time do not have

statutory standing to sue under the NVRA. That finding notwithstanding, the

Court will proceed to discuss the merits of Plaintiffs’ claims.

                   b.     Count I

      The NVRA “requires state election officials to make a reasonable effort to

remove certain ineligible registrants from the voter rolls.” Bellitto v. Snipes, 935

F.3d 1192, 1194 (11th Cir. 2019). Under the NVRA, “the states . . . are required to


                                       21
conduct a general program of list maintenance that makes a reasonable effort to

remove voters who become ineligible on account of death or change of residence,

and only on those two accounts.” Id. at 1195; see also 52 U.S.C. § 20507(a)(4)

(“[E]ach State shall . . . conduct a general program that makes a reasonable effort

to remove the names of ineligible voters from the official lists of eligible voters

by reason of--(A) the death of the registrant; or (B) a change in the residence of

the registrant.”). The NVRA provides the States with a safe harbor procedure “for

conducting a general program of list maintenance that makes a reasonable effort

to remove voters who become ineligible because of a change of address.” Bellitto,

935 F.3d at 1203 (citations and quotations omitted). 18 Under § 20507(c)(1):

              (1) A State may meet the requirement of subsection
              (a)(4) by establishing a program under which--
                     (A) change-of-address information supplied by
                     the Postal Service through its licensees is used
                     to identify registrants whose addresses may have
                     changed; and
                     (B) if it appears from information provided by
                     the Postal Service that--
                            (i) a registrant has moved to a different
                            residence address in the same registrar’s
                            jurisdiction in which the registrant is
                            currently registered, the registrar changes


18 “In general, a safe harbor is a statutory provision ‘that affords protection from liability
or penalty.’” Bellitto, 935 F.3d at 1203 (citing Black’s Law Dictionary (11th ed. 2019)).
                                            22
                          the registration records to show the new
                          address and sends the registrant a notice of
                          the change by forwardable mail and a
                          postage prepaid pre-addressed return
                          form by which the registrant may verify or
                          correct the address information; or
                          (ii) the registrant has moved to a different
                          residence address not in the same
                          registrar’s jurisdiction, the registrar uses
                          the notice procedure described in
                          subsection (d)(2) to confirm the change of
                          address.

52 U.S.C. § 20507(c)(1) (emphasis added).

      “Because the information provided by the Postal Service is collected in the

National Change of Address database, this process is known as the NCOA

Process.” Bellitto, 935 F.3d at 1204.

      In Count I of Plaintiffs’ Amended Complaint (and in their Motion for

Preliminary Injunction), Plaintiffs allege that Defendant violated § 20507(c)(1) by

failing to use a USPS licensee to identify registrants whose addresses may have

changed. Doc. Nos. [6], pp. 15–17; [27], ¶ 85.

       In opposition to Plaintiffs’ motion for preliminary injunction, Defendant

asserts that Plaintiffs do not show a likelihood of success on the merits because

they have misread the requirements of the NVRA. Doc. No. [31], p. 11. Defendant

asserts that the plain language of the NVRA “requires that the change-of-address
                                        23
information be from the U.S. Postal Service, but does not require that the State

use a particular type of licensee for this purpose.” Id. at 11–12 (emphasis omitted).

      The Court begins and ends its inquiry with the plain language of the

statutory text, as the Court’s “authority to interpret statutory language is

constrained by the plain meaning of the statutory language in the context of the

entire statute, as assisted by the canons of statutory construction.” Edison v.

Douberly, 604 F.3d 1307, 1310 (11th Cir. 2010) (citations omitted); see also Bellitto,

935 F.3d at 1200 (“The plainness or ambiguity of statutory language is

determined by reference to the language itself, the specific context in which that

language is used, and the broader context of the statute as a whole.”) (citations

omitted). The Court does “not look at one word or term in isolation but rather

look[s] to the entire statute and its context.” Edison, 604 F.3d at 1310 (citations

omitted). In addition, “[w]hen the words of a statute are unambiguous, then, this

first canon [of statutory construction] is also the last: judicial inquiry is complete.”

CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d 1217, 1222 (11th Cir. 2001)

(citations and quotations omitted). This Court “must presume that Congress said

what it meant and meant what it said.” Id.




                                         24
         Here, the safe harbor provision of the NVRA is unambiguous, and context

confirms that a plain reading of the statute should control. A plain reading of this

provision is that a State shall establish a program under which “change-of-

address information supplied by the Postal Service through its licensees is used

to identify registrants whose addresses may have changed.” 52 U.S.C.

§ 20507(c)(1). The plain language of the safe harbor provision does not require

that a State hire a NCOALink Full Service Provider Licensee of the USPS and

does not specifically prohibit use of a reseller or broker to obtain NCOA

information. 19

         The evidence at the preliminary injunction hearing,             20   through the

testimony and declaration of Chris Harvey, Director of Elections for the State of

Georgia, showed that the Georgia vendor for NCOA information is Total Data

Technologies, Inc. (“Total Data”). Doc. No. [31-1], ¶ 3. Total Data does not appear

on the NCOALink Provider Licensees Lists published by the USPS; however,

according to Mr. Harvey, the reports generated by Total Data “indicate that the



19   NCOALink is a trademarked name appearing in the exhibits. See, e.g., Doc. No. [50-2].
20 Due to the urgency attending Plaintiffs’ emergency request for preliminary injunctive
relief, the Court is issuing this Order before the transcript to the evidentiary hearing is
available. Once the transcript is prepared, it will be filed in the docket.
                                           25
database utilized for the NCOA process . . . comes from Anchor Computer.” Doc.

No. [31-1], ¶ 5; see also Doc. Nos. [50-2], [50-3]. 21 Anchor Computer is listed as a

full-service NCOALink provider licensee on the list published by the USPS. Doc.

No. [50-2], p. 2. Mr. Harvey further stated that it was his understanding that Total

Data “is a reseller or broker for Anchor Computer for NCOA services.” Doc. No.

[31-1], ¶ 6. In addition, Plaintiffs’ NCOA list hygiene expert, John Lenser, testified

that there are “many” merge houses (which the Court understands as resellers or

brokers) in the NCOA data industry that have relationships with the eighteen

full-service NCOALink licensees for processing of address records. 22

      As the evidence at the preliminary injunction hearing showed that

Georgia’s vendor, Total Data, utilized change-of-address information supplied

by the USPS, through its licensee, Anchor Computers, there is evidence that

Georgia’s NCOA process meets the plain language of the NVRA safe harbor.

Without more, Plaintiffs have not shown a likelihood of success on Count I of

their Amended Complaint.



21 There are only eighteen full-service NCOA Provider Licensees. Doc. No. [50-2]. There
are over fifty NCOALink Limited Service Provider Licensees. Doc. No. [50-3].
22Postal list “hygiene” routines include “address standardization, zip code correction,
NCOA and [Proprietary Change of Address Services] databases.” Doc. No. [7], ¶¶ 21, 24.
                                        26
                   c.    Count II

      In Count II of their Amended Complaint, Plaintiffs allege that Defendant

violated the NVRA’s requirement to have accurate and current voter lists. Doc.

No. [27], p. 32; see 52 U.S.C. § 20501(b)(4) (stating that one purpose of the NVRA

“is to ensure that accurate and current voter registration rolls are maintained”).

      Plaintiffs have presented evidence, including expert testimony, tending to

show that Defendant has cancelled voter registrations for individuals based in

part on NCOA information when those individuals in fact have not moved. But

as discussed above, Defendant has presented evidence indicating that Georgia

relied on NCOA information supplied by the USPS to cancel voter registrations.

Defendant also presented evidence that may account for the discrepancies

between Plaintiffs’ expert analysis and the NCOA list apparently used by

Defendant in determining who may have moved. For example, at the hearing,

Plaintiffs’ expert John Lenser confirmed during cross-examination that the

NCOA database is rolling, meaning new entries are periodically added and older

entries are maintained for only 24 months. Doc. No. [51]. This means that lists

pulled from the NCOA database at different times will include different names.

Thus, the information Georgia used to conduct list maintenance may have


                                      27
included names that Plaintiffs’ experts later would not have been able to identify

as on the NCOA database because those names had rolled off the NCOA

database by the time the experts conducted their analysis.

          Ultimately, Plaintiffs and Defendant have both presented evidence tending

to support their respective arguments. After considering this evidence, the Court

finds that Plaintiffs have not “clearly established” their burden of persuasion as

to the likelihood of success of their claim under Count II of their Amended

Complaint so as to warrant the extraordinary and drastic remedy of injunctive

relief.

                2.     Constitutional Claims

          Plaintiffs claim that Georgia’s list maintenance process, and specifically the

no-contact provision, violates the Equal Protection Clause. 23 This is because no

contact, as applied, “creat[es] distinctions in the law which are wrong more the

half the time disenfranchising infrequent voters.” Doc. No. [27], ¶ 102. Plaintiffs

also note that plaintiffs in a related action, Fair Fight Action et al v. Raffensperger

et al, 1:18-cv-05391-SCJ, have also challenged the no-contact scheme under the


23Plaintiffs refer to this provision as “Use It or Lose It.” For the sake of consistency, this
Order uses the term “no contact,” as it has in related litigation. This is not to comment
on the accuracy of either term.
                                            28
First Amendment, though it is unclear if Plaintiffs here bring the same challenge.

See id. ¶¶ 103–04.

      “The right to vote is protected in more than the initial allocation of the

franchise. Equal protection applies as well to the manner of its exercise.” Bush v.

Gore, 531 U.S. 98, 104 (2000); see also Dunn v. Blumstein, 405 U.S. 330, 336 (1972)

(noting the Supreme Court “has made clear that a citizen has a constitutionally

protected right to participate in elections on an equal basis with other citizens in

the jurisdiction”). “[O]nce the franchise is granted to the electorate, lines may not

be drawn which are inconsistent with the Equal Protection Clause of the

Fourteenth Amendment.” Bush, 531 U.S. at 105 (quoting Harper v. Va. Bd. of

Elections, 383 U.S. 663, 665 (1966)). Thus, each State is constitutionally obligated

“to avoid arbitrary and disparate treatment of the members of its electorate.” Id.

This equal right to vote, however, “is not absolute; the States have the power to

impose voter qualifications, and to regulate access to the franchise in other ways.”

Dunn, 405 U.S. at 336; see also Burdick v. Takushi, 504 U.S. 428, 433 (1992) (“It

does not follow, however, that the right to vote in any manner and the right to

associate for political purposes through the ballot are absolute.”).




                                       29
       Plaintiffs have shown that Georgia’s list maintenance process may not be

accurate in identifying voters who have actually moved. But they have not shown,

or even alleged, that the process is applied differently to any class of voters.

Unlike in Bush, where there was evidence that “standards for accepting or

rejecting contested ballots might vary not only from county to county but indeed

within a single county from one recount team to another,” 531 U.S. at 106, here,

there is no evidence at this stage that the list maintenance process is not

uniformly applied. 24




24 Plaintiffs argue that “infrequent voters are treated differently” under Georgia’s list
maintenance scheme. Doc. No. [6-1], p. 35. The Court will assume, for the sake of
argument, that this is a cognizable Equal Protection claim. However, Georgia’s no-
contact provision and its treatment of “infrequent voters” mirrors the safe harbor
process set forth in the NVRA as one that States “may” use to identify voters who have
moved. See 52 U.S.C. § 20507(b)(2) (stating that States may remove an individual who
“(A) has not either notified the applicable registrar (in person or in writing) or
responded during the period described in subparagraph (B) to the notice sent by the
applicable registrar; and then (B) has not voted or appeared to vote in 2 or more
consecutive general elections for Federal office”); § 20507(d)(1)–(2) (describing the no-
contact removal process); see also Husted v. Randolph Inst., ___ U.S. ___, 138 S.Ct. 1833,
1843 (2018) (upholding Ohio’s list maintenance process—almost identical to
Georgia’s—as compliant with the NVRA’s requirements). Thus, if Georgia’s list
maintenance process is unconstitutional, so too is the safe harbor process outlined in the
NVRA. The Court is not prepared to make such a finding, even preliminarily, on this
record.
                                          30
      Because there is no evidence at this time that the list maintenance process

is not uniformly applied to Georgia’s list of registered voters, the Court agrees

with Defendant that the proper framework for analyzing Plaintiffs’ Fourteenth

Amendment claim is the Anderson-Burdick framework. 25 “The Supreme Court

has rejected a litmus-paper test for constitutional challenges to specific provisions

of a State’s election laws and instead has applied a flexible standard.” Common

Cause/Georgia v. Billups, 554 F.3d 1340, 1351 (11th Cir. 2009) (internal quotation

marks omitted). Thus, the reviewing court must first “consider the character and

magnitude of the asserted injury to the rights protected by the First and

Fourteenth Amendments that the plaintiff seeks to vindicate.” Anderson v.

Celebrezze, 460 U.S. 780, 789 (1983). A court must then “identify and evaluate the

interests put forward by the State as justifications for the burden imposed by its

rule.” Id. “Only after weighing all these factors is the reviewing court in a

position to decide whether the challenged provision is unconstitutional.” Id.; see

also Burdick, 504 U.S. at 434.




25Anderson-Burdick would also apply to any First Amendment claim. See Anderson v.
Celebrezze, 460 U.S. 780, 789 (1983).
                                       31
      If a State’s election law imposes only “reasonable, nondiscriminatory

restrictions” upon the First and Fourteenth Amendment rights of voters, “the

State’s important regulatory interests are generally sufficient to justify” the

restrictions. Burdick, 504 U.S. at 434 (citing Anderson, 460 U.S. at 788). But if a

State’s election law imposes a “severe” burden, it must be “narrowly drawn to

advance a state interest of compelling importance.” Id. (citing Norman v. Reed,

502 U.S. 279, 289 (1992)). In other words, “lesser burdens . . . trigger less exacting

review.” Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997).

      In December of 2019, this Court applied the Anderson-Burdick framework

to Georgia’s list maintenance process in the related Fair Fight case. See Fair Fight

Action et al v. Raffensperger et al, 1:18-cv-05391-SCJ, ECF No. [188] (N.D. Ga. Dec.

27, 2019) (Order Denying Motion for Preliminary Injunction). It is uncontested

that the process has not changed since. Thus, the same analysis applies:

             At this time, there is no evidence that any . . . voters
             were burdened or precluded from returning the two
             confirmation notices, which are prepaid and
             preaddressed Additionally, there is no evidence at this
             time that any of the four voters are precluded or
             burdened by registering to vote again. In fact, at the
             preliminary injunction hearing, Mr. Harvey testified
             that re-registering to vote after being removed from the
             voter rolls for “no contact” is no different from
             registering to vote in the first instance. A voter can re-
                                        32
             register to vote by going online to use the Online Vote
             Registration system or renewing one’s driver’s license
             or identification car with the Department of Driver
             Services.

Id. at 26–27 (internal citations omitted). And unlike in Fair Fight, where

individual voter declarations were in evidence, Plaintiffs here have not submitted

evidence that any individual voter was burdened by the process.

      It is true that, because Georgia does not permit same-day registration, any

voter whose registration was cancelled and who did not re-register will not be

permitted to vote in the January 5, 2021 run-off election. However, Plaintiffs have

not shown that a single voter was prevented from re-registering before the

deadline on December 7, 2020. In fact, the testimony at the evidentiary hearing

established that many of the individuals on the 2019 cancelled registration list

have re-registered to vote due to outreach efforts. Therefore, the Court finds

Plaintiffs have not shown a substantial likelihood of success in establishing that

the burden imposed by the no-contact scheme (i.e., returning a prepaid,

preaddressed confirmation notice or re-registering to voter) is severe.

      On the other side of the balancing analysis is the State’s purported interests

in enforcing the no-contact provision. Because the burden is “slight,” the state

interest need not be “compelling . . . to tip the constitutional scales in its direction.”
                                         33
Burdick, 504 U.S. at 439. Rather, “the State’s important regulatory interests are

generally sufficient to justify” the restrictions. Id. at 434. In Fair Fight, this Court

found that the regulatory interests of the State in (1) maintaining a reliable list of

electors, (2) applying election laws as written, and (3) eliminating voter confusion

and improving election-day operations were sufficient to satisfy Anderson-

Burdick. 1:18-cv-05391-SCJ, ECF No. [188], pp. 28–29.

      Finally, the Court declines to enter any injunctive relief on Plaintiffs’

constitutional claim as it was not timely brought. To show they are entitled to a

preliminary injunction, Plaintiffs must show they exercised “reasonable

diligence.” Benisek v. Lamone, ___ U.S. ___, 138 S. Ct. 1942, 1944 (2018) (citation

omitted). “That is as true in election law cases as elsewhere.” Id. (citing Lucas v.

Townsend, 486 U.S. 1301, 1305 (1988) (Kennedy, J., in chambers); Fishman v.

Schaffer, 429 U.S. 1325, 1330 (1976) (Marshall, J., in chambers)). Unlike Plaintiffs’

§ 1983/NVRA claims, which were precipitated by the September ACLU Report,

the claim that Georgia’s list maintenance process is unconstitutional is not new—

this Court has been addressing that claim since 2018 in the Fair Fight litigation.

The Court sees no reason why Plaintiffs waited until December of 2020 to bring

their broader constitutional claims.


                                         34
      C.     Plaintiffs Have Not Demonstrated They Will Suffer Irreparable
             Harm Absent the Preliminary Injunction

      Plaintiffs argue they will suffer irreparable harm absent injunctive relief

because Georgia voters cancelled from the voter rolls will lose their ability to vote

in the January 2021 runoff election. Doc. No. [6-1], pp. 24–26. Defendant counters

that Plaintiffs’ argument fails because they are proceeding under a diversion-of-

resources theory of standing and have not shown that they or even their members

are directly affected. See Doc. No. 31, pp. 18–19. Thus, Defendant reasons, only

third persons unrelated to Plaintiffs, and not Plaintiffs themselves, will suffer

irreparable harm. Id. at 19.

      The Court finds that Plaintiffs have not shown they will suffer irreparable

harm absent injunctive relief. Plaintiffs are correct to note that a restriction on an

individual’s right to vote often constitutes an irreparable injury. See League of

Women Voters of Fla. v. Browning, 863 F. Supp. 2d 1155, 1167 (N.D. Fla. 2012).

But Plaintiffs fail to show how irreparable injury to these voters will irreparably

harm Plaintiffs. Had they alleged that their members would suffer this irreparable

harm, they may have been able to show that they too would suffer irreparable

harm. See U.S. Student Ass’n Found. v. Land, 585 F. Supp. 2d 925, 944 (E.D. Mich.

2008). Plaintiffs, however, are not proceeding under an associational theory but

                                        35
instead under a diversion-of-resources theory and thus have only a tenuous

connection to the cancelled voters. The Court cannot find from the record that

the injuries of these voters necessarily constitute irreparable harm to Plaintiffs. 26

       D.     The Burden to the Non-Movants Outweighs the Threatened Harm

       The Court finds that if it were to grant the injunction, the burden to

Defendant would outweigh the threatened injury to Plaintiffs. Defendant argues

that “Plaintiffs ask the Court to require Secretary of State staff to take time away

from the administration of the January runoff to replace voters on the voter lists,

none of whom are before the Court or who have offered a single declaration

stating they were unable to vote.” Doc. No. [31], p. 20.

       As the Eleventh Circuit noted several weeks ago, “[t]he Supreme Court has

‘repeatedly emphasized that lower federal courts should ordinarily not alter the

election rules on the eve of an election.’” New Ga. Project v. Raffensperger, 976



26 The Court notes that voting-rights organizations have been found to have suffered
an irreparable harm distinct from that of individual voters if the organizations’ missions
would continue to be frustrated absent injunctive relief. See, e.g., Georgia Coal. for
People’s Agenda, Inc. v. Kemp, 347 F. Supp. 3d 1251, 1268 (N.D. Ga. 2018); Project Vote,
Inc. v. Kemp, 208 F. Supp. 3d 1320, 1350 (N.D. Ga. 2016); Action NC v. Strach, 216 F.
Supp. 3d 597, 642 (M.D.N.C. 2016); League of Women Voters of Fla. v. Cobb, 447
F.Supp.2d 1314, 1339 (S.D. Fla. 2006). But even if such an argument could apply here,
Plaintiffs did not make it. Because they bear the burden on their Motion for Preliminary
Injunction, the Court will heed only the arguments they presented.
                                          36
F.3d 1278, 1284 (11th Cir. 2020) (quoting Republican Nat’l Comm. v. Democratic

Nat’l Comm., 140 S. Ct. 1205, 1207 (2020)). Absentee ballots for the January runoff

were sent out by November 21, 2020. O.C.G.A. § 21-2-384(a)(2). The voter-

registration deadline was December 7, 2020. Early voting begins on December 14,

2020. O.C.G.A. § 21-2-385(d)(1). Where, as here, ballots are “already printed and

mailed,” an injunction would “violate Purcell’s well-known caution against

federal courts mandating new election rules—especially at the last minute.” Id.

at 1283 (citing Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006)). At this stage, requiring

Defendant to (1) go through the list provided by Plaintiffs and attempt to

determine which voters, if any, were improperly removed; (2) determine whether

any improperly removed voters have already re-registered; and (3) restore

removed voters who have not re-registered to active status 27—all before January

5, 2021—would impose a severe burden.



27  In Fair Fight, this Court noted that the Secretary of State could restore a cancelled
voter registration to active status within twenty-four to forty-eight hours. See Fair Fight
Action et al v. Raffensperger et al, 1:18-cv-05391-SCJ, ECF No. [164], p. 2 (N.D. Ga. Dec.
16, 2019). However, we are now at a very different juncture. In December of 2019, the
list maintenance was about to occur—and any erroneously cancelled registrant could
be quickly reinstated because there was no concern that they might re-register on their
own in the interim. Now, a year has passed since the affected registrations were
cancelled, and the evidence at the preliminary injunction hearing established that due
to some of the cancelled voters having re-registered, there is now the potential problem

                                          37
       E.    The Preliminary Injunction Sought Has the Potential to Cause
             Confusion on the Eve of an Election, Harming the Public Interest

       The Court finds that the requested relief poses a significant risk of

confusion. As Defendants note, “[i]t is unknowable at this point how many

individuals Plaintiffs claim were wrongfully removed from the rolls have re-

registered—Plaintiffs even admit that possibly all 22,896 individuals restored to

the rolls a year ago may be included in their totals.” Doc. No. [31], p. 20. Plaintiffs

acknowledge that they do not know how many people on their list of cancelled

registrations may have re-registered before December 7, 2020. Doc. No. [51]. Thus,

the risk of dual registrations and voter confusion is high. “Confidence in the

integrity of our electoral processes is essential to the functioning of our

participatory democracy.” New Ga. Project, 976 F.3d at 1284 (quoting Purcell, 549

U.S. at 4). The Court concludes that ordering injunctive relief which may affect

the accuracy of Georgia’s voter rolls during an election is not in the public’s

interest.




of “dual registrations,” i.e., a previously cancelled voter being on the rolls in two
separate counties (the county of their original registration and the county of their new
registration). In essence, restoring individual registrants to active status will require
significantly more research and time to ensure that the voter is registered and on the
roll in only one county.
                                         38
   IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES Plaintiffs’ Motion for

Preliminary Injunction (Doc. No. [6]). However, the Court acknowledges that

there may be discrepancies in the NCOA information provided by Plaintiffs’

experts and the records Georgia used to cancel voter registrations in December

of 2019. It therefore strongly encourages the Parties to meet and determine the

explanation, if any, for the alleged inaccuracies.



                             16th day of December, 2020.
      IT IS SO ORDERED this _____



                                       s/Steve C. Jones
                                       ________________________________
                                       HONORABLE STEVE C. JONES
                                       UNITED STATES DISTRICT JUDGE




                                       39
